Citation Nr: 0017534	
Decision Date: 06/30/00    Archive Date: 07/05/00

DOCKET NO.  97-18 451	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to service connection for basil cell carcinoma.   


REPRESENTATION

Appellant represented by:	New York Division of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

Thomas D. Jones, Associate Counsel



INTRODUCTION

The veteran served on active duty from November 1940 to 
November 1941, and again from March 1942 to May 1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 1996 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which denied the veteran service connection for basal 
cell carcinoma.  The veteran filed a timely notice of 
disagreement and substantive appeal regarding this 
determination, and his claim is now properly before the 
Board.  

This appeal was originally presented to the Board in January 
1998, at which time it was remanded for additional 
development.  It has now been returned to the Board.  


FINDINGS OF FACT

1.  The veteran has a current diagnosis of basil cell 
carcinoma.  

2.  The veteran engaged in combat during service, and was 
exposed to sunlight during that time.  

3.  The veteran has presented plausible evidence of a medical 
nexus between his current basil cell carcinoma and exposure 
to sunlight during service.  


CONCLUSION OF LAW

The claim of entitlement to service connection for basil cell 
carcinoma is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991); Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 
F.3d 604 (Fed. Cir. 1996) (per curiam) (table).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

In Epps v. Gober, 126 F.3d 1464 (Fed. Cir. 1997), cert. 
denied, 524 U.S. 940 (1998), the United States Court of 
Appeals for the Federal Circuit (Federal Circuit) held that, 
under 38 U.S.C. § 5107(a), the Department of Veterans Affairs 
(VA) has a duty to assist only those claimants who have 
established well grounded (i.e., plausible) claims.  More 
recently, the United States Court of Appeals for Veterans 
Claims (Court) issued a decision holding that VA cannot 
assist a claimant in developing a claim which is not well 
grounded.  Morton v. West, 12 Vet. App. 477 (July 14, 1999), 
req. for en banc consideration by a judge denied, No. 96-1517 
(U.S. Vet. App. July 28, 1999) (per curiam).  

Once a claimant has submitted evidence sufficient to justify 
a belief by a fair and impartial individual that a claim is 
well-grounded, the claimant's initial burden has been met, 
and VA is obligated under 38 U.S.C. § 5107(a) to assist the 
claimant in developing the facts pertinent to the claim.  
Accordingly, the threshold question that must be resolved in 
this appeal is whether the appellant has presented evidence 
that the claim is well grounded; that is, that the claim is 
plausible.  

In order for a claim to be well grounded, there must be (1) a 
medical diagnosis of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  Epps, 126 F.3d at 1468; Caluza 
v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 
(Fed. Cir. 1996) (per curiam) (table).  Where the 
determinative issue involves medical causation or etiology, 
or a medical diagnosis, competent medical evidence to the 
effect that the claim is "plausible" or "possible" is 
required.  Epps, 126 F.3d at 1468.  Further, in determining 
whether a claim is well-grounded, the supporting evidence is 
presumed to be true and is not subject to weighing.  King v. 
Brown, 5 Vet.App. 19, 21 (1993).  

In regard to establishing a well-grounded claim, the second 
and third Epps and Caluza elements (incurrence and nexus 
evidence) can also be satisfied under 38 C.F.R. § 3.303(b) 
(1999) by (1) evidence that a condition was "noted" during 
service or during an applicable presumption period; (2) 
evidence showing post-service continuity of symptomatology; 
and (3) medical or, in certain circumstances, lay evidence of 
a nexus between the present disability and the post-service 
symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-97 
(1997).  

Symptoms, not treatment, are the essence of any evidence of 
continuity of symptomatology.  Savage, 10 Vet. App. at 496.  
Moreover, a condition "noted during service" does not 
require any type of special or written documentation, such as 
being recorded in an examination report, either 
contemporaneous to service or otherwise, for purposes of 
showing that the condition was observed during service or 
during the presumption period.  Id. at 496-97.  However, 
medical evidence of noting is required to demonstrate a 
relationship between the present disability and the 
demonstrated continuity of symptomatology unless such a 
relationship is one as to which a lay person's observation is 
competent.  Id. at 497.  

As the veteran has been awarded the Combat Infantryman's 
Badge, his participation in combat is conceded by the Board.  
As a combat veteran, the statutory presumptions of 
38 U.S.C.A. § 1154(b) are applicable to the veteran's claim.  
38 U.S.C.A. § 1154(b) (West 1991); 38 C.F.R. § 3.304(d) 
(1999).  Under these presumptions, the veteran's lay 
testimony regarding diseases and injuries incurred in or 
aggravated by service will be accepted as true in the absence 
of evidence to the contrary, if they are consistent with the 
circumstances, conditions, or hardships of service.  In the 
present case, the veteran has stated that he was exposed to 
sunlight for long periods of time during service, resulting 
in severe sunburns.  For the purposes of determining the well 
groundedness of the claim, these contentions are accepted as 
true.  King, supra.  

Next, the veteran has presented medical evidence, in the form 
of a June 1996 medical opinion statement, of both a current 
diagnosis of basil cell carcinoma, and a possible nexus 
between this disability and an in-service disease or injury.  
His claim for service connection for basil cell carcinoma is 
thus well grounded, and additional development may be 
afforded him.  Caluza, supra.



ORDER

The claim of entitlement to service connection for basil cell 
carcinoma is well grounded.  To this extent only, the appeal 
is granted.


REMAND

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999). 

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instruction completely.  

Because the claim of entitlement to service connection for 
basil cell carcinoma is well grounded, VA has a duty to 
assist the appellant in developing facts pertinent to the 
claim.  38 U.S.C.A. § 5107(a) (West 1991); 38 C.F.R. § 3.159 
(1999); Murphy v. Derwinski, 1 Vet. App. 78 (1990).  This 
claim was originally remanded in January 1998 for a VA 
medical opinion regarding the origin of the veteran's current 
basil cell carcinoma.  An October 1999 dermatological 
examination was afforded the veteran, and a December 1999 
memorandum, authored by a different VA physician, was later 
added to the file.  According to the December 1999 medical 
memorandum, the veteran's "claim of severe in the 1940's 
while serving in Burma did not give him basil cell carcinoma 
some 50 years later."  However, the veteran served not only 
in the 1940s, but also, from 1942 to 1954, and the VA doctor 
also concluded the veteran's basil cell carcinoma "developed 
over many years exposure to the sun."  Presumably, this 
would include exposure during service.  Hence, a remand is 
required for clarification of this opinion, preferably by the 
same VA physician who authored the December 1999 memorandum.  

In light of the above, this claim is remanded for the 
following additional development:  

1.  The RO and any physician to whom this 
case is assigned for an examination 
and/or a statement of medical opinion 
must read the entire remand, to include 
the explanatory paragraphs above the 
numbered instructions.  

2.  The RO must ensure that all pertinent 
records of treatment are associated with 
the claims folder.

3.  The RO should request a medical 
opinion regarding the cause of the 
veteran's basil cell carcinoma from the 
VA doctor who authored the December 1999 
memorandum.  The veteran need not be re-
examined at that time, unless, in the 
judgment of the examiner, such re-
examination would be helpful in 
responding to the question.  
Specifically, the VA doctor should review 
the entire record and state whether it is 
at least as likely as not that sun 
exposure during the veteran's service 
periods, November 1940 to November 1941, 
and March 1942 to May 1954, resulted in 
the veteran's basil cell carcinoma.  If 
this particular VA doctor is not 
available, another VA physician with 
expertise in dermatology should be asked 
to review the claims folder and comply 
with the remand orders.  

4.  After completion of all requested 
development, the RO should review the 
veteran's claim.  If the actions taken 
remain adverse to the veteran, he and his 
representative should be furnished with a 
supplemental statement of the case.  They 
should then be afforded a reasonable 
opportunity to respond.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	G. H. SHUFELT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).




